DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Election/Restrictions
Claims 1, 4-5, and 8-18 are allowable. The restriction requirement between Group I (claims 1-5) and Group II (claim 6), as set forth in the Office action mailed on 09/03/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/03/2019 is withdrawn.  Claim 6, directed to an electronic component device is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-6, and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the Non-Final Rejection that was mailed on 08/04/2020 and that was vacated on 08/21/2020, Furukawa et al. (WO 2015/053289 A1, cited in IDS, US 2016/0251510 A1 is English language equivalent, is used for citation, and is cited in IDS) in view of Geck et al. (US 6,147,142 A) renders obvious all of the limitations of claim 1, except the limitation of a content of glycidyl methacrylate ranging from 20 to 35% by mass of the copolymer. Although Furukawa teaches the shell part is optionally polymerized with a monomer other than the monomer having an epoxy group as constituent unit [0067] that is optionally methyl methacrylate [0074], wherein the ratio of the monomer having an epoxy group is 3 to 60% by weight, preferably 5 to 50% by weight, and more preferably 10 to 45% by weight per 100% by weight of the total monomer for constituting the shell part [0066], and although Geck teaches grafting a 
As explained in the Non-Final Rejection that was mailed on 08/04/2020 and that was vacated on 08/21/2020, Geck et al. (US 6,147,142 A) in view of Furukawa et al. (WO 2015/053289 A1, cited in IDS, US 2016/0251510 A1 is English language equivalent, is used for citation, and is cited in IDS) renders obvious all of the limitations of claim 1, except the limitation of a content of glycidyl methacrylate ranging from 20 to 35% by mass of the copolymer. Although Geck teaches that the organic-polymer shell (1:8-9; 3:18-19) is obtained by grafting a copolymer shell comprising methyl methacrylate and glycidyl methacrylate (5:31-37), and although Furukawa teaches that the shell part is optionally polymerized with a monomer other than the monomer having an epoxy group as constituent unit [0067] that is optionally methyl methacrylate [0074], wherein the ratio of the monomer having an epoxy group is 3 to 60% by weight, preferably 5 to 50% by weight, and more preferably 10 to 45% by weight per 100% by weight of the total monomer for constituting the shell part [0066], the instant application provides evidence that unexpected results occur when a content of glycidyl methacrylate ranges from 20 to 35% by mass of the copolymer, which are explained below.
The unexpected results are shown in the Declaration under 37 CFR 1.132 filed on 01/26/2021. In the Declaration, Additional Examples A1, A2, and A3, and Comparative Examples C1 and C2 were identical in composition, except that the 
Since claim 6 recites an electronic component device, comprising an element sealed with the liquid epoxy resin composition for sealing according to claim 1, and since claim 1 is allowed, claim 6 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID T KARST/           Primary Examiner, Art Unit 1767